t c memo united_states tax_court terry l wright and cheryl a wright petitioners v commissioner of internal revenue respondent docket no filed date terry l wright and cheryl a wright pro sese christopher s kippes for respondent memorandum opinion foley judge the issues for decision relating to year in issue are whether petitioners are liable for an income_tax deficiency and a sec_6662 accuracy-related_penalty unless otherwise indicated all section references are to the internal continued background during the year in issue terry wright was a professional investor mr wright and his wife cheryl owned of cyber advice llc cyber advice in date cyber advice purchased a euro put option and several days later assigned it to a charity transaction on it sec_2002 form_1065 u s return of partnership income cyber advice reported a short-term_capital_loss of over dollar_figure million relating to the transaction the tax effects flowed through to petitioners who reported a short-term_capital_loss of approximately dollar_figure million on their form_1040 u s individual_income_tax_return the law firm of larry c fedro associates p a fedro law firm issued cyber advice a tax opinion relating to the transaction the opinion stated that continued revenue code in effect relating to the year in issue and all rule references are to the tax_court rules_of_practice and procedure additional facts relating to the transaction are set forth in wright v commissioner tcmemo_2011_292 relying on 79_f3d_1348 2d cir cyber advice took the position that pursuant to sec_1256 the euro put option was a foreign_currency_contract that terminated upon its assignment to the charity pursuant to sec_1256 the tax opinion was dated date but was issued to cyber advice in date cyber advice’s tax treatment of the transaction was more_likely_than_not to be upheld by a court if challenged by the irs and fully litigated on the merits at the time the fedro law firm issued the opinion the firm’s principal larry c fedro did not have significant experience relating to the taxation of foreign_currency options in preparing the tax opinion the fedro law firm reviewed a copy of unsigned investor representations and an engagement letter the opinion stated that the fedro law firm relied upon certain representations and advice provided to it by cyber advice and that the opinion could not be relied on if such representations and advice were inaccurate in any material respect or prove not to be authentic in a date letter to cyber advice transmitting the tax opinion mr fedro wrote that w hile we are furnishing you the opinion letter please be advised that the opinion letter may not be relied upon and is not otherwise released unless and until we have the investor representations fully executed by you in petitioners’ estate_tax attorney was frank o hendrick iii and their accountant was john carpentier neither mr hendrick nor mr carpentier had significant experience relating to the taxation of foreign_currency options prior to the time cyber advice engaged in the transaction mr hendrick conducted limited research relating to the transaction and failed to read all of the tax opinion he prepared petitioners’ form_1040 and advised them that the tax opinion set forth a reasonable position consistent with the internal_revenue_code in date respondent issued petitioners a notice_of_deficiency determining that they were liable for a dollar_figure income_tax deficiency relating to in addition respondent determined that petitioners had substantially understated their income_tax and were liable pursuant to sec_6662 and b for a dollar_figure accuracy-related_penalty on date the court filed respondent’s motion for partial summary_judgment pursuant to which respondent sought judgment that petitioners’ euro put option was not a foreign_currency_contract within the meaning of sec_1256 the court pursuant to wright v commissioner tcmemo_2011_292 issued an order granting respondent’s motion the parties submitted to the court fully stipulated pursuant to rule the issue of whether petitioners are liable for a sec_6662 accuracy-related_penalty discussion in their brief petitioners address only their liability relating to a sec_6662 accuracy-related_penalty and do not further contest the income_tax deficiency accordingly respondent’s deficiency determination is sustained pursuant to our opinion in wright petitioners contend they relied reasonably and in good_faith on the fedro law firm’s tax opinion and thus are not liable for a penalty petitioners failed to establish reasonable_cause and good-faith reliance on the fedro law firm’s tax opinion and did not make a reasonable effort to assess their tax_liability see sec_1_6664-4 c income_tax regs mr fedro lacked the requisite tax expertise to justify petitioners’ reliance see 115_tc_43 aff’d 299_f3d_221 3d cir moreover the fedro law firm required but petitioners did not provide signed investor representations see id the fedro law firm informed petitioners that the opinion letter may not be relied upon and is not otherwise released unless and until we have the investor representations fully executed by you petitioners’ reliance on the tax opinion was accordingly unreasonable see sec_1_6664-4 income_tax regs furthermore petitioners failed to establish that they relied upon either mr hendrick’s or mr carpentier’s advice see sec_1_6664-4 income_tax regs we note that neither adviser had relevant respondent has established that petitioners’ understatement of income_tax was substantial because it exceeded of the tax required to be shown on the return and was an amount greater than dollar_figure see sec_6662 accordingly respondent has met his burden of production and petitioners bear the burden of proving a defense to the penalty see sec_7491 116_tc_438 experience sufficient to justify petitioners’ reliance see neonatology assocs p a v commissioner t c pincite finally petitioners contend that the fedro law firm’s tax opinion was pursuant to sec_6662 substantial_authority for their understatement the fedro law firm based its opinion that a foreign_currency option constitutes a foreign_currency_contract primarily on its interpretation of sec_1256 this interpretation however was not well reasoned and ignored the plain language of the statute see 134_tc_248 stating that i t is clear that as originally enacted in sec_1256 applied only to forward contracts that it is also clear that the amendment to sec_1256 did not bring foreign_currency options within the definition of foreign_currency contracts and that t he statute’s plain language is dispositive sec_1_6662-4 income_tax regs accordingly the fedro law firm’s tax opinion did not constitute nor did it rely upon substantial_authority see sec_1_6662-4 and iii income_tax regs contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
